Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 26, 2019

The Court of Appeals hereby passes the following order:

A19D0495. ROGERS L. HICKS v. PISSARRO WRIGHT et al.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.


LC NUMBERS:
2018CV300282

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/26/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.